--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

       Y-Tel International, LLC, a Florida limited liability company, located at
806 O'Neal Lane, Baton Rouge LA 70816, hereinafter referred to as "Employer,"
and Steve Lipman, of Sherman Oaks California, hereinafter referred to as
"Employee," in consideration of the mutual promises made herein, agree as
follows:

ARTICLE 1.  TERM OF EMPLOYMENT

Specific Period

        Section 1.01.  Employer hereby employs Employee and Employee hereby
accepts employment with Employer for a period of two (2) years, beginning on
August 1, 2004.

Automatic Renewal

        Section 1.02.  This agreement shall be renewed automatically for
succeeding terms for one (1) year each unless either party gives written notice
to the other of at least ninety (90) days prior to the expiration of any term of
his/its intention not to renew.

"Employment Term" Defined

        Section 1.03.  As used herein, the phrase "employment term" refers to
the entire period of employment of Employee by Employer hereunder, whether for
the periods provided above, or whether terminated earlier as hereinafter or
extended by mutual agreement between Employer and Employee.

ARTICLE 2.  DUTIES AND OBLIGATIONS OF EMPLOYEE

General Duties

        Section 2.01.  Employee shall serve as the President/CEO of Y-Tel,
Employee shall do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of Employer.

Devotion to Employer's Business

        Section 2.02.  Employee shall devote his productive time, ability and
attention to the business of Employer during the term of this agreement.

Non-Competition Obligation

        Section 2.03.  (a) Employee acknowledges and agrees that he serves in a
special capacity for Employer pursuant to which he will acquire unique knowledge
of the operations and business of Employer and, as such, will not be engaged in
a common calling.  During the existence of Employee's employment by Employer
hereunder and, if the employment of Employee is terminated by Employer for any
reason pursuant to Section 8.01 or Employee voluntarily terminates his
employment pursuant to Section 8.05 for a period of two (2) years from the date
on which he shall cease to be employed by Employer, Employee shall not, acting
alone or in conjunction with others, directly or indirectly, and whether as
principal, agent, officer, director, partner, employee, consultant, broker,
dealer, or otherwise, in any of the Business Territories (as defined below),
engage in any business in competition with the business conducted by Employer,
or any subsidiary of Employer, whether of his won account or otherwise, or
solicit, canvas or accept any business or transaction for or from any other
company or business in competition with such business of Employer in any of the
Business Territories.  For purposes hereof, the term "Business Territories"
means the geographical regions within the geographic borders of each State or
Country in which Employer is doing business during the term of this Agreement
and (in the case of post-employment non-competition obligations) at the date of
the termination of Employee's employment with Employer and any State or Country
in which Employer had reasonable prospects of engaging in business during the
two-year non-competition period following termination of employment.

                                      (b) In addition to the other obligations
agreed to by Employee in this Agreement, Employee agrees that during his
employment with Employer and following the termination of his employment by
Employer he shall not at any time, directly or indirectly, (i) induce, entice,
or solicit any employee of Employer to leave his employment, or (ii) contact,
communicate or solicit any customer of Employer derived from any customer list,
customer lead, mail, printed matter or other information secured from Employer
or its present or past employees, or (iii) in any other manner use any customer
lists or customer leads, mail, telephone numbers, printed material or material
of Employer relating thereto.

                                      (c) It is the desire and intent of the
parties that the provisions of Section 2.03 shall be enforced to the fullest
extent permissible under the laws and public policies of the State of
California.  Accordingly, if any particular portion of Section 2.03 shall be
adjudicated to be invalid or unenforceable, Section 2.03 shall be deemed amended
to (i) reform the particular portion to provide for such maximum restrictions as
will be valid and enforceable or if that is not possible, then (ii) delete
therefrom the portion thus adjudicated to be invalid or unenforceable.

Trade Secrets

        Section 2.04.  (a) The parties acknowledge and agree that during the
term of this agreement and in the course of the discharge of his duties
hereunder, Employee  shall have access to and become acquainted with information
concerning the operations and processes of Employer, including without
limitations, financial, personnel, sales, scientific and other information that
is owned by Employer and regularly used in the operation of Employer's business
and that such information constitutes Employer's trade secrets.

                              (b) Employee specifically agrees that he shall not
misuse, misappropriate, or disclose any such trade secrets, directly or
indirectly, to any other person or use them in any way during the term of this
agreement.

ARTICLE 3.  OBLIGATIONS OF EMPLOYER

General Description

        Section 3.01.  Employer shall provide Employee with the compensation,
incentives, benefits and business expense reimbursement specified elsewhere in
this agreement.

Indemnification of Losses of Employee

        Section 3.02.  Employer shall indemnify Employee for all losses
sustained by Employee in direct consequence of the discharge of his duties on
Employer's behalf.

ARTICLE 4.  COMPENSATION OF EMPLOYEE

Annual Salary

        Section 4.01.  (a) As compensation for the services to be performed
hereunder, Employee shall receive from Employer an annual salary of One Hundred
Twenty Thousand Dollars ($120,000.00) per annum.

                                    (b) The salary shall be payable in equal
bi-weekly installments, subject only to such payroll and withholding deductions
as may be required by law and other deductions applied generally to employees of
Employer for insurance and other employee benefits.

                                    (c) Employee shall receive such annual
increases in salary as may be determined by Employer's Board of Directors,
pursuant to performance based incentives as provided herein below. Employee
shall receive an automatic salary increase to $180,000 annually ($15,000 per
month) once the company realizes a net profit of $100,000 per month. 

Consulting Compensation

        Section 4.02.  If the Employee has entered into a consulting agreement
with employer, regarding commissions for raising money before employment
agreement has been signed, all commissions will be paid to Employee immediately,
upon receipt of funds from investors by Employer. A failure by employer to pay
said commissions immediately upon receipt of funds shall constitute a breach of
the employment agreement as well as any prior agreements between the parties.

ARTICLE 5.  EMPLOYMENT INCENTIVES

Profit-Sharing Based on Performance

        Section 5.01.  (a) For each fiscal year in which Employer shall realize
a net profit, Employee shall be entitled to and shall receive from Employer Five
Percent (5%) of Employer's fiscal year net profit.  Employer shall pay Employee
within two and one-half (2-1/2) months after close of the fiscal year an annual
profit sharing payment equal to Five Percent (5%) of Employer's net profit.

                              (b) If the employment term will not be terminated
by Employer for cause, without a 10 day written notice to cure, In the event of
termination for cause Employee shall not be entitled to any portion of the
annual profit sharing payment for the fiscal year in which that termination
occurs.  However, if this agreement should expire or be terminated for reasons
other than cause, Employee shall be entitled to that portion of the annual
profit sharing payment that the number of months during the fiscal year that he
was employed hereunder bears to 12 months.

                                (c) For the purpose of determining the amount of
the annual profit sharing bonus, the net profits of Employer shall be determined
by the firm of independent certified accountants then employed by
Employer.                        

Stock

        Section 5.02.  (a) Employer hereby grants Employee an option to purchase
employer's common stock equal to 8% of Employer's common stock at $.001 per
share, for a period of one year after the employer's common stock becomes
public, either through registration with the SEC or through a reverse merger.

        Section 5.03    (b) Upon approval of a stock option plan by Employer,
Employee shall be granted 250,000 stock options, exercisable at a price equal to
the fair market value of a share of common stock, at the time of grant.  The
exercise term shall be ten years.

ARTICLE 6.  EMPLOYEE BENEFITS

Annual Vacation

        Section 6.01.  Employee shall be entitled to four (4) weeks vacation
time each year with full pay.  If Employee is unable for any reason to take the
total amount of authorized vacation time during any year, he may accrue that
time and add it to vacation time for any following year or at his option, may
receive a cash payment in the amount equal to the amount of annual salary
attributable to that period.

Illness

        Section 6.02.  Employee shall be entitled to ten (10) days per year as
sick leave with full pay.  Sick leave may be accumulated.

Use of Automobile

        Section 6.03.  (a) Employer shall provide Employee with an automobile
allowance payment of Five Hundred Dollars ($500.00) per month for each month of
the term and any renewals and/or extensions of this agreement.

                                (b) Additionally, Employer shall pay all
operating expenses of the automobile, including fuel, maintenance, repairs and
insurance.

Medical Coverage

        Section 6.04.  Employer agrees to include Employee in the coverage of
its medical, major medical, hospital, dental, and eye care insurance or agrees
to reimburse Employee for all medical coverage and dental expenses incurred by
Employee, his spouse and those of his children.

Key-Man Insurance

        Section 6.08.  Employer may, at its election and expense and for its
benefit, insure itself against the loss of the Employee's services through death
or disability.

ARTICLE 7.  BUSINESS EXPENSES

Reimbursement of Ordinary Business Expenses

        Section 7.01.  All business expenses reasonably incurred by Employee in
promoting the business of Employer, including expenditures for entertainment,
lodging and travel, are to be paid for, either by advance or reimbursement by
Employer.

Reimbursement of Other Business Expenses

        Section 7.02.  Employer shall promptly reimburse Employee for all other
reasonable business expenses incurred by Employee in connection with the
business of Employer.

ARTICLE 8.  TERMINATION OF EMPLOYMENT

Termination for Cause

        Section 8.01.  Employer reserves the right to terminate this agreement
if Employee willfully breaches or habitually neglects the duties which his is
required to perform under the terms of this agreement; or commits such acts of
dishonesty, fraud, misrepresentation or other acts of moral turpitude as would
prevent the effective performance of his duties. Employee will have a 10 day
cure period to resolve any issues submitted in writing by the board of
directors.

Termination Without Cause

        Section 8.02. This agreement shall be terminated upon the death of
Employee.

Disability

        Section 8.03. If Employee is prevented from performing his duties
because of illness or disability for a continuous period of 180 days, the
Company may terminate this Agreement without further notice.  In such event, all
of the Company obligations shall cease except that Employee shall receive, when
the 180 day period expires, severance pay of $40,000, less all amounts that are
required to be withheld and deducted.

Payment on Termination

        Section 8.04.  Notwithstanding any provision of this agreement, if
Employer terminates this agreement without cause, Employee shall be entitled to
and Employer shall pay to Employee all compensation to which the Employee would
otherwise have been entitled as though this Agreement had continued in full
force and effect; however, provided that if Employee accepts other employment,
Employee will then and there not be entitled to compensation under this
agreement from the date the Employee agrees and accepts such other employment.
Employee shall not be obligated to either seek or accept other employment as a
condition precedent to receiving any compensation otherwise payable under this
section.

Termination by Employee

        Section 8.05. Employee may terminate his obligations under this
agreement by giving Employer at least three (3) months written advance notice.

ARTICLE 9.  GENERAL PROVISIONS

Notices

        Section 9.01.  Any notices to be given hereunder by either party to the
other shall be in writing and may be transmitted by personal delivery or by
mail, registered or certified, postage pre-paid with return receipt requested. 
Mailed notices shall be addressed to the parties at the addresses appearing at
the introductory paragraph of this agreement.  Each party may change that
address by written notice in accordance with this section. Notices delivered
personally shall be deemed communicated as of the date of actual receipt; mailed
notices shall be deemed communicated as of the date of mailing.

Arbitration

        Section 9.02.  (a) Any claim or controversy arising between Employer and
Employee involving the construction application or alleged breach of any of the
terms, provisions, or conditions of this agreement shall upon the written
request of either party served on the other be submitted to arbitration. 
Arbitration shall be conducted in accordance with the employment rules of the
judicial arbitration mediation service ("JAMS") and under the laws of the state
of California. Any award issued there under shall be final and binding upon the
parties and may be entered as a judgment in any court of competent
jurisdiction.  

                               (b) Employee shall not be responsible for the
payment of any cost exceeding that for which he would be responsible had he
brought such claim in a court of competent jurisdiction.

                               (c) Employer shall be responsible for the payment
of all arbitration fees and cost, which may be required in excess of those
required to be paid by employee.

                               (d) The arbitrator(s) hearing any arbitration
hereunder may award Attorney fees and cost to the prevailing party.

                               (e) All discovery rights otherwise available
under California law shall be available in any arbitration brought hereunder.

Attorneys' Fees and Costs

        Section 9.03.  If any legal action is necessary to enforce or interpret
the terms of this agreement, the prevailing party shall be entitled to
reasonable attorneys' fees, costs and necessary disbursements in addition to any
other relief to which that party may be entitled.  This provision shall be
construed as applicable to the entire agreement.

Entire Agreement

        Section 9.04.  This agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by Employer and contains all of the covenants and
agreements between the parties with respect to that employment in any manner
whatsoever.  Each party to this agreement acknowledges, that no representation,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this agreement shall be valid or binding on either
party.

Modifications

        Section 9.05.  Any modification of this agreement will be effective only
if it is in writing and signed by the party to be charged.

Effect of Waiver

        Section 9.06.   The failure of either party to insist on strict
compliance with any of

the terms, covenants, or conditions of this agreement by the other party shall
not be deemed a waiver of that term, covenant, or condition, nor shall any
waiver or relinquishment of any right or power at any one time or times be
deemed a wavier or relinquishment of that right or power for all or any other
times.   

Partial Invalidity

         Section 9.07.   If any provision of this agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

Law Governing Agreement

          Section 9.08.   This agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties to this
agreement agree that proper venue shall for the purpose of enforcing any
arbitration award issued hereunder, lie with the Superior Court of Los Angeles
County.

Sums Due Deceased Employee

           Section 9.09.   If Employee dies prior to the expiration of the term
of his employment, any sums that may be due him from Employer under this
agreement as of the date of death shall be paid to Employee's executors,
administrator's, heirs, personal representatives, successors, and assigns.

Executed on ______________ 2004, at __________________

                        Employer
                                                     Employee

            Y-Tel International, LLC
            A Florida limited liability company

            By:  _______________________             By:
________________________

                  John McMurray                                             
Steve Lipman
            Its: Chief Executive Officer 
                                                           